Title: To John Adams from Pseudonym: "A.B.", May 1812
From: Pseudonym: “A.B.”
To: Adams, John



Venerable Sir,
Boston May—1812—

Having allways since I had Ideas of my own been a warm admirer of your virtues and talents as a statesmen and a Christain having heard with deep regret that you now advocate the present men and measures—which the present majority are now pursuing—I am struck with amasement—that their motives are pure is a thing I wish not to doubt—but if they persist in the present ruinous measures we are ruin’d—If you will read—the leading Demorcatick or rather anti Republican papers in: New-York, Philadelphia & Baltimore you will perceive that the party who opposed your administration are divided into a hundred parts each—denouncing the other—I send you a peice taken from the Democratic Press—(which you may not have seen) denouncing Mr Giles—Senater from Virginia—We see in Kentucky Mr Pope denouncd—In the Virginia Assembly Mr Giles and Brent—We see the Madisonians denouncing the Clintonians and “Vice Versa” In fact we see mutual jealousies a bickering among the whole of these falsely stild—Republicans—when or how it will end God only knows,—your friend
AB—